Little, J.
When a bill of exceptions brought to this court complains of a portion of a decree rendered by the superior court in a complicated case having a voluminous record and involving many issues, and when the parts of the record specified and brought here are not only insufficient to a clear understanding of the error alleged, but do not indicate the portions not specified but which are essential to á proper decision of the question sought to be presented, this court will not direct the clerk below to- send up additional portions of the record. In other words', a “fishing” order for more of the record will not be granted. Under such circumstances, this court will endeavor to deal with the case upon the portions of the record actually brought up; and if the bill of exceptions, when considered in connection therewith, “presents the points to be adjudicated by this court in such a confused, vague, and uncertain manner that the same can not be clearly understood or intelligently passed upon,” the judgment below will be affirmed. See Bush v. Brantley, 99 Ga. 81.

Judgment affirmed.


All the Justices concurring.